DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suntharalingam et al. [US 20180083519].
Claim 1, Suntharalingam et al. discloses an electric motor [200; figures 2a, 3a and 5] comprising: a stator core [500/217] including a number of individually-formed primary poles [520a-520f/211], each primary pole including a radially extending portion [511/211] and a base portion [514/214], the base portions being coupled together to form the stator core [500; paragraph 0089], and the radially extending portions defining an inner cavity [figures 2a, 3a and 5]; wherein the primary poles [211] comprise electrical coils [210] that wind radially relative to the rotor core [213] by repeatedly cycling between the outside [210o] of the stator core to the inside [201i] of the stator core [paragraph 0065; figures 2a and 3a], each primary pole only having one such coil associated therewith [figure 3a, for example primary pol U has coil 310A]; and a rotor core [213] comprising a hub with a number of poles [212] extending radially therefrom [figure 2], the rotor sized to rotate inside the inner cavity of the stator [figure 1].  
Claim 5, Suntharalingam et al. as modified disclose the electric motor of claim 1, further comprising a housing [not shown in figure 2; paragraphs 0014 and 0022; 723 in figures 7]  that covers the outside portions of the coils.  
Claim 6, Suntharalingam et al. as modified disclose the electric motor of claim 1, wherein the magnetic flux generated by one of the primary poles travels circumferentially around the rotor core from one rotor pole to an adjacent rotor pole [the poles are made .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suntharalingam et al. [US 20180083519] in view of Lobo et al. [2015/0372543].
Claim 14, Suntharalingam et al. discloses the electric motor of claim 1, with the exception of at least one of the primary poles comprises a number of stamped pieces that have been assembled together to form the pole.
Lobo et al. further teaches that an electric machine wherein it is known that a stator [28] can be made from a plurality of identical stator laminations [56] fabricated from multiple punched layers of stamped metal such as steel or alternatively as a solid core [paragraph 0024].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the stator of Suntharalingam et al. from a number of stamped pieces that have been assembled together as further taught Lobo et al. as this was well known in the art [Lobo et al. paragraph 0024], since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over  Suntharalingam et al. [US 20180083519] in view of Kim et al. [US 2013/0221889].

Suntharalingam et al. fails to teach with the exception of the primary poles are C-shaped, including base a portion and two members extending radially inwards from the base portion, each pole including a primary coil that is wrapped around the base portion.  
Kim et al. teaches an electric motor [figure 3] comprising a segmented core made from segments [300a] as c-shaped poles [figure 3] including base a portion [310a] and two members [320a] extending radially inwards from the base portion [310a], each pole including a primary coil that is wrapped around the base portion.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary poles of Suntharalingam et al. to have primary poles that are C-shaped as taught by Kim et al. to change the magnetic pattern created by the yoke since a simple substitution of one known element for another [in this case changing the core shape of Suntharalingam et al. to create a C-shaped segment as taught by Kim et al.], producing a predictable result, renders the claim obvious.
Claim 4, Suntharalingam et al. discloses the electric motor of claim 3, wherein the magnetic flux generated by one of the primary poles travels circumferentially around the rotor core from one rotor pole to an adjacent rotor pole [the poles are made from ferromagnetic material and interconnected, this magnetic flux sharing would inherently occur].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suntharalingam et al. [US 20180083519] in view of Prudham [US 2009/0174280].
Claim 7, Suntharalingam et al. discloses the electric motor of claim 1, with the exception of wherein the stator core comprises a number of individually-formed secondary poles, the secondary poles positioned between the primary poles.  
Prudham teaches an electric moto wherein the stator core can be made from poles of the same size [figures 2 and 3] or with a set of alternating wide (primary) poles and narrow (secondary) poles [figure 1, 4 and 7], wherein the use inclusion of narrow poles make it possible to obtain very low thread friction torques [paragraphs 0019-0020].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the narrow (secondary) poles of Prudham into the electric motor of Suntharalingam et al. resulting in the stator core comprises a number of individually-formed secondary poles, the secondary poles positioned between the primary poles as taught by Prudham in order to obtain very low thread friction torques [paragraphs 0019-0020].

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suntharalingam et al. [US 20180083519] in view of Li et al. [US 2009/0108699] with Prudham [US 2009/0174280] soley as an evidentiary reference.
Claim 7, Suntharalingam et al. discloses the electric motor of claim 1, with the exception of wherein the stator core comprises a number of individually-formed secondary poles, the secondary poles positioned between the primary poles.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the individually-formed secondary poles of Li et al. into the electric motor of Suntharalingam et al. resulting in the stator core comprises a number of individually-formed secondary poles, the secondary poles positioned between the primary poles in order to obtain very low thread friction torques [as evidenced by Prudham paragraphs 0019-0020].
Claim 9, Suntharalingam et al. as modified discloses the electric motor of claim 7, wherein Li et al. discloses that the primary poles are attached to the intervening secondary poles to form the stator core [figure 5].  
Claim 10 Suntharalingam et al. as modified discloses the electric motor of claim 7, wherein Li et al. discloses that at least one of the secondary poles [9/10]  has a radially extending member and a base portion [figure 5].  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suntharalingam et al. [US 20180083519] in view of Li et al. [US 2009/0108699] with Prudham [US 2009/0174280] (as an evidentiary reference), as applied to claim 7 above, and further in view of Seki et al. [US 2013/0200742].

Suntharalingam et al. as modified fails to specifically describe the direction in which the coils are wound, coils that wind radially relative to the rotor core from the outside of the stator core to the inside of the stator core.
Seki et al. teaches that the coil in a segmented rotor core can be wound onto the tooth [24] of a stator core segment [42] from the radial direction outside [paragraph 0228] with winding machine [100; figure 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to wind the coils on the secondary poles of Suntharalingam et al. as modified from the radial outside toward the radial inside as taught by Seki et al. in order to obtain a desired magnetic field based on a specified current direction since it was known in the art that the coil could be wind in the claimed direction as taught by Seki et al [paragraph 0228].

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 

“In Suntharalingam, however, each pole 211 has two such windings associated therewith, one on each side of the pole. See Fig. 2A and Fig. 2B respectively. Moreover, the windings on each side of a pole are activated at one time to induce a magnetic flux therein. Paras. 72 and 78, respectively. Thus, Suntharalingam is configured and operates differently than the motor in claim 1.”
In response, the coil arrangement Applicant discusses above and relies upon to differentiate from Suntharalingam et al. is a description for the Embodiment of Figure 2B, reluctance machine 200b.  The previous Non-Final rejection relied upon both figures 2a and 2b as examples, both being different embodiments of a reluctance machine which function differently.  Due to the amended claim language, and as previously applied and now exclusively relied upon, embodiment 200a of the reluctance machine 200a shown in figures 2a and 3a disclose the claimed invention.
Regarding Paragraph 0078 cited by the Applicant is regarding the embodiment 200b shown in figures 2b and 3b, and is therefore not applicable to the current rejection which relies upon the embodiment of 200a shown in figures 2a and 3a in combination with figure 5 that teaches a multi-part core.
Regarding Paragraph 0072, which is directed toward the embodiment of 200a shown in figures 2a and 3a, each primary pole has two coils adjacent which. This does 
Excerpt from paragraph 0072 - “In switched reluctance machine 200a, each pair of the coil windings 310 adjacent to a particular stator pole 311 correspond to the same phase.” 
Applicant contends Lob fails to cure the alleged deficiency of Suntharalingam et al. in claim 1.
In response, the amended language of claim 1 language no longer recites the elements Lobo was relied upon and therefore the arguments directed at Lobo for claim 1 are moot.
Applicant contends that the core configuration of Kim do not cover the claimed C- shaped core.
“Every configuration of Kim, however, uses a yoke 110 with two inwardly extending poles 120. See Fig. 1-6 and 8-10. Moreover, there are separate windings 130 are around each pole 120. Thus, not only does the yoke not have the correct shape, it is wound incorrectly.“
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Suntharalingam et al. discloses various mutli-part core configurations in figures 4, 5, 6C, 6D, 6E and 6F, it just fails to teach a C-shaped arrangement.  Kim is relied upon to teach that a stator core can be constructed from a multi-part arrangement using C-shaped segments.  The coil arrangement is disclosed by the primary reference Suntharalingam et al. and the combination teaches the claimed invention.
Applicant contends that the core configuration of Kim would be difficult to implement.
Moreover, it would be quite difficult to implement Suntharalingam's configuration of two base wound coils for each pole 120 using Kim's yoke configuration. There is just little room on Kim's yoke to accomplish this. And if one were to extend the ends of Kim's yoke 110, it would drive it farther away from being C-shaped, not to mention violating the claimed limitation of only having one coil per pole. “

In response to applicant's argument that “it would be quite difficult to implement Suntharalingam's configuration of two base wound coils for each pole 120 using Kim's yoke configuration”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Simplicity is not a requirement in an obviousness rejection, although it might by difficult to wind the coils of Suntharalingam et al. onto the C-shaped core of Kim, this does not preclude the combination.  It is not a bodily incorporation of the C-shape core of Kim, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 





/BERNARD ROJAS/Primary Examiner, Art Unit 2837